DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, and 3-9 are allowed.
The following is an examiner’s statement of reasons for allowance: Lakshamanan et al. teaches a rescue system which uses vehicular camera information from a plurality of connected vehicles to locate and track protection targets. Osterweil teaches a protection target person captured by a camera. Deangelo teaches determining whether or not the target person is accompanied by someone and issuing notifications in response.
However, no prior art of record is explicitly deemed to teach “determine, when the protection target person is attended by an accompanying person, whether the accompanying person is a child”, and “and provide the protector with the notification together with the image information on the accompanying person, regardless of the position where the protection target person is detected, when the accompanying person is an adult and does not match a person registered in advance”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712. The examiner can normally be reached 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAN MAHMUD/Primary Examiner, Art Unit 2483